DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: examiner contends “:” should be --;-- in line 8 after the words “fluid flow”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pringle et al. PG Pub. 2002/0134551 (Pringle) in view of Gordon et al PG Pub. 2017/0218722 (Gordon).
Regarding claim 1, Pringle discloses a wellbore fluid flow control method comprising: in a wellbore in which a flapper (32) is disposed, the flapper engaged to a flow tube (38) disposed within the wellbore to keep the frangible flapper in a biased open position within the wellbore to allow fluid flow through the wellbore, wherein the flow tube comprises a flow tube locking dog  (44), wherein a flapper valve body (17) disposed within the wellbore defines a first notch (47), wherein the flow tube locking dog (44) is engaged to the first notch (47) to engage the flapper valve body (17) to the flow tube and to maintain the flapper in the biased open position allowing fluid flow (the ribs 44 on the second sleeve member 38 may be disposed within the second annular recess 47 in the extension member 17 when the second sleeve member 38 is in its lower position; Par. [0032]): moving the flow tube (38) longitudinally in a first direction within the wellbore and relative to the flapper, wherein the flow tube defines a notch (42), wherein (shifting tool not shown; Par. [0030]) to the notch (42) defined by the flow tube to a key (examiner contends it is inherent the shifting tool will have a key that engages and mates with the locking profile 42; Par. [0030]), the key and the notch configured to move the flow tube to maintain the flapper in the biased open position allowing fluid flow and an unbiased shut position stopping fluid flow (the sleeve 38 is movable to open and close the flapper 33 when the shifting tool is engaged with the locking profile 42 of the sleeve 38; Par. [0030]); and jarring the shifting tool and the flow tube in the first direction to disengage the flow tube locking dog from the first notch of the flapper valve body (a force can be applied by the shifting tool to move the sleeve 38 while disengaging rib 44 of the sleeve 38 from either recess 46, 47;  Par. [0030]); responsive to moving the flow tube longitudinally in the first direction, disengaging the flow tube from the flapper; responsive to disengaging the flow tube from the flapper, causing the flapper to move from the biased open position to the unbiased shut position within the wellbore; and responsive to the frangible flapper moving to the unbiased shut position, stopping fluid flow within the wellbore from a downhole location downhole of the flapper (The shifting tool not shown will engage the locking profile 42 of sleeve 38. A force can be applied to the sleeve 38 to shift the sleeve in a first or second direction causing a rib 44 in the sleeve to engage either recess 46, 47. Shifting the sleeve will open or close the flapper valve. Par. [0030-0032]; Figs. 1G-1H). (Abstract; Par. [0030-0032]; Figs. 1G-1H).
However, Pringle does not teach the flapper is frangible.
Nonetheless, Gordon teaches a flapper (110) that is frangible so that it can selectively shattered into many small pieces by the application of contact force. (Abstract; Par. [0059]).

Regarding claim 3, Pringle discloses disengaging the flow tube (38) from the frangible flapper (32) responsive to longitudinally moving the flow tube in the first direction comprises disengaging the flow tube locking dog from the first notch (47). (Figs. 1G-1H).
Regarding claim 4, Pringle discloses the flow tube (38) is moved until the flow tube locking dog (44) engages a second notch (46) defined by the frangible flapper valve body and spaced apart from the first notch (47) on the frangible flapper valve body, wherein the frangible flapper transitions from the biased open position to the unbiased shut position. (Figs. 1G-1H).
Regarding claim 5, Pringle discloses in the wellbore in which the frangible flapper (32) is disposed, the frangible flapper disengaged from the flow tube (38) disposed within the wellbore to keep the frangible flapper in the unbiased shut position within the wellbore to prevent fluid flow through the wellbore: moving the flow tube longitudinally in a second direction opposite the first direction within the wellbore and relative to the frangible flapper; responsive to moving the flow tube longitudinally in the second direction, engaging the flow tube to the frangible flapper; responsive to engaging the flow tube, causing the frangible flapper to move from the unbiased shut position to the biased open position within the wellbore; and responsive to the frangible flapper moving to the biased open position, allowing fluid flow within the wellbore. (The shifting tool not shown will engage the locking profile 42 of sleeve 38. A force can be applied to the sleeve 38 to shift in the sleeve in a first or second direction causing a rib 44 in the sleeve to engage either recess 46, 47. Shifting the sleeve will open or close the flapper valve. Par. [0030-0032]; Figs. 1G-1H).
Regarding claim 7, Pringle discloses engaging the flow tube (38) to the frangible flapper (32) responsive to longitudinally moving the flow tube in the second direction comprises disengaging the flow tube locking dog from the second notch (46). (Par. [0030-0032]; Figs. 1G-1H).
Regarding claim 8, Pringle discloses the flow tube (38) is moved until the flow tube locking dog engages the first notch (47) defined by the frangible flapper valve body spaced apart from the second notch (46) on the frangible flapper valve body (17) and to maintain the frangible flapper in the biased open position allowing fluid flow. (Figs. 1G-1H).
Regarding claim 10, Pringle discloses the flow tube (38) defines the notch (42), wherein moving the flow tube longitudinally in a second direction opposite the first direction within the wellbore and relative to the frangible flapper comprises: coupling the shifting tool (not shown/illustrated; Par. [0030]) to the notch of the flow tube, wherein the shifting tool is coupled to the notch of the flow tube with the key (keys not shown); and jarring the shifting tool and the flow tube in the second direction to disengage the flow tube locking dog from the second notch (46) of the frangible flapper valve body (17). (Par. [0030]; Figs. 1G-1H).
Regarding claim 11, Pringle discloses moving the shifting tool within the wellbore using a slickline cable (wireline shifting tool). (Par. [0032]).
Regarding claim 12, Gordon discloses destroying the frangible flapper (110) to re-open fluid flow through the wellbore. (Abstract; Par. [0059]).
Regarding claim 13, Gordon discloses destroying the frangible flapper (110) with a blind box or a completion tubing tailpipe (oilfield jar device). (Par. [0059])
Regarding claim 14, Pringle discloses a wellbore flow control assembly comprising: a flapper (32) configured to be installed in a wellbore and to transition between an unbiased position in which the flapper is configured to prevent fluid flow through the wellbore in response to a fluid flow from an downhole location downhole of the flapper and a biased position in which the flapper is configured to allow fluid flow through the wellbore (Fig. 1H); a flow tube (38)  configured to be installed in the wellbore, the flow tube configured to be engaged to the flapper to dispose the flapper in the biased position and to disengage from the flapper to dispose the flapper in the unbiased position (the sleeve 38 is movable to open and close the flapper 33 when the shifting tool is engaged with the locking profile 42 of the sleeve 38; Par. [0030 & 0032]), wherein the flow tube (38) comprises a flow tube locking dog (44); a frangible flapper valve body (17) configured to be installed in the wellbore, the flapper valve body (17) configured to be engaged to the flow tube to maintain the flapper in either the biased position or the unbiased position and to be disengaged from the flow tube to transition the frangible flapper between the biased position and the unbiased position, wherein the flapper valve body defines a first notch (47) and a second notch (46), wherein the flow tube locking dog is configured to engage the first notch (47) to maintain the flapper in the biased position, to engage the second notch (46) to maintain the flapper in the unbiased position and to remain disengaged with the first notch and the second notch to transition the flapper between the biased position and the unbiased position; and a shifting tool (shifting tool not shown; Par. [0030]) configured to be lowered into the wellbore and to engage the flow tube to transition the flapper between the biased position and the unbiased position, wherein the shifting tool comprises a key (examiner contends it is inherent the shifting tool will have a key that engages and mates with the locking profile 42; Par. [0030]), wherein the flow tube defines a notch (43), wherein the key is (The shifting tool not shown will engage the locking profile 42 of sleeve 38. A force can be applied to the sleeve 38 to shift the sleeve in a first or second direction causing a rib 44 in the sleeve to engage either recess 46, 47. Shifting the sleeve will open or close the flapper valve. Par. [0030-0032]; Figs. 1G-1H). (Abstract; Par. [0030-0032]; Figs. 1G-1H).
However, Pringle does not teach the flapper is frangible.
Nonetheless, Gordon teaches a flapper (110) that is frangible so that it can selectively shattered into many small pieces by the application of contact force. (Abstract; Par. [0059]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flapper in Pringle with a frangible flapper taught by Gordon for the purpose of selectively shattered into many small pieces to allow flow fluid or tool to be conveyed through the bore of the tool without closing the valve. This would achieve the predictable result of removing a flapper that is stuck in a closed position.
Regarding claim 18, Pringle discloses a biasing mechanism (36) coupling the frangible flapper to the frangible flapper valve body, the biasing mechanism configured to transition the frangible flapper between the biased position and the unbiased position. (Par. [0029]; Fig. 1H).
Regarding claim 19, Pringle discloses the biasing mechanism (36) comprises a spring. (Par. [0029]; Fig. 1H).
Regarding claim 20, Gordon discloses a blind box on a slickline or a completion tubing tailpipe (oilfield jar device; Par. [0059]) configured to be lowered into the wellbore to destroy the frangible flapper when the frangible flapper is in the unbiased position. (Par. [0059]).
Response to Arguments
Applicant’s arguments, see Remarks, filed December 23, 2021, with respect to drawing objections, claim objections and 112 rejections have been fully considered and are persuasive.  The drawing objections, claim objections and 112 rejections have been withdrawn. 
Applicant’s arguments, see Remarks, filed December 23, 2021, with respect to the prior art rejection of claims 1, 3-5, 7-8, 10-14 and 18-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pringle in view of Gordon.  See rejection above
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676